 



EXHIBIT 10.1
EXECUTION COPY
DOLLAR FINANCIAL CORP.
U.S. $175,000,000 AGGREGATE PRINCIPAL AMOUNT
2.875% SENIOR CONVERTIBLE NOTES DUE 2027
PURCHASE AGREEMENT
June 21, 2007
Wachovia Capital Markets, LLC
Bear, Stearns & Co. Inc.
As Representatives of the several Initial Purchasers
c/o
Wachovia Capital Markets, LLC
375 Park Avenue (NY4070)
New York, New York 10152
Ladies and Gentlemen:
          Dollar Financial Corp., a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
to the Initial Purchasers named in Schedule I hereto (each an “Initial
Purchaser” and collectively, the “Initial Purchasers”), for whom Wachovia
Capital Markets LLC and Bear, Stearns & Co. Inc. are acting as representatives
(in such capacity, the “Representatives”), U.S. $175,000,000 principal amount of
its 2.875% Senior Convertible Notes Due 2027 (the “Initial Securities”). In
addition, the Company has granted to the Initial Purchasers an over-allotment
option to purchase up to an additional $25,000,000 in aggregate principal amount
of its 2.875% Senior Convertible Notes Due 2027 (the “Optional Securities” and,
together with the Initial Securities, the “Securities”).
          The Securities will be convertible on the terms, and subject to the
conditions, set forth in the Indenture (as defined below). As used herein,
“Conversion Shares” means the shares of common stock, par value $0.001 per
share, of the Company (the “Common Stock”) to be received by the holders of the
Securities upon conversion of the Securities pursuant to the terms of the
Indenture.
          The Securities are to be issued pursuant to an indenture (the
“Indenture”) dated as of the Closing Date (as defined in Section 4 hereto),
between the Company and U.S. Bank National Association, as trustee (the
“Trustee”).
          The holders of the Securities will be entitled to the benefits of a
resale registration rights agreement (the “Registration Rights Agreement”), to
be dated as of the Closing Date,

1



--------------------------------------------------------------------------------



 



between the Company and the Initial Purchasers, pursuant to which the Company
will agree to register the resale of the Securities and the Conversion Shares on
a resale shelf registration statement pursuant to Rule 415 under the Securities
Act of 1933, as amended (the “Securities Act”), subject to the terms and
conditions therein specified.
          The Company understands that the Initial Purchasers propose to make an
offering of the Securities as soon as the Representatives deem advisable after
this Agreement has been executed and delivered.
          The sale of the Securities to the Initial Purchasers will be made
without registration of the Securities or the Conversion Shares under the
Securities Act in reliance upon an exemption from the registration requirements
of the Securities Act pursuant to Rule 144A under the Securities Act.
          1. Offering Documents. The Company has prepared and delivered to the
Initial Purchasers copies of a preliminary offering memorandum, dated June 20,
2007 (the “Preliminary Offering Memorandum”), and promptly after the execution
of this Agreement, the Company will prepare and deliver to the Initial
Purchasers, on the date hereof or the next succeeding day, copies of a final
offering memorandum, dated June 21, 2007 (the “Final Offering Memorandum”).
          Any reference herein to the Time of Sale Disclosure Package (as
defined below), the Preliminary Offering Memorandum or the Final Offering
Memorandum shall be deemed to mean and include all such financial statements and
schedules and other information which are incorporated by reference in the Time
of Sale Disclosure Package, the Preliminary Offering Memorandum or the Final
Offering Memorandum as of the date of such Time of Sale Disclosure Package,
Preliminary Offering Memorandum or Final Offering Memorandum, as the case may
be; and any reference to “amend,” “amendment” or “supplement” with respect to
the Preliminary Offering Memorandum or the Final Offering Memorandum shall be
deemed to include any documents filed after such date and prior to the Closing
Date under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
that are deemed to be incorporated by reference therein.
          At 5:45 p.m. (Eastern time) on the date hereof (the “Time of Sale”),
the Company had prepared the following information (collectively, the “Time of
Sale Disclosure Package”): (a) the Preliminary Offering Memorandum, as amended
and supplemented immediately prior to the Time of Sale, (b) the Pricing Term
Sheet (as defined in Section 7) prepared pursuant to Section 7(b) hereof, and
(c) any Supplemental Offering Materials (as defined in Section 6) listed on
Schedule II hereto.
          The Company hereby confirms that it has authorized the use of the Time
of Sale Disclosure Package (and any constituent party thereof) and the Final
Offering Memorandum in connection with the offer and sale of the Securities by
the Initial Purchasers.

2



--------------------------------------------------------------------------------



 



          2. Representations and Warranties. The Company represents and warrants
to, and agrees with, the Initial Purchasers as set forth below in this
Section 2.
     (a) As of the date of the Final Offering Memorandum, as of the date of any
amendment or supplement thereto, or as of the Closing Date (as defined below),
the Final Offering Memorandum did not, and will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; except that the foregoing shall not apply to
statements in or omissions from the Final Offering Memorandum made in reliance
upon and in conformity with information relating to the Initial Purchasers
furnished to the Company in writing by any Initial Purchaser through the
Representatives expressly for use in the Final Offering Memorandum, it being
understood and agreed that the only such information furnished by any of the
Initial Purchasers consists of the information described as such in Section
10(b) hereof.
     (b) At the Time of Sale, the Time of Sale Disclosure Package did not, and
at the Closing Date will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; except that the foregoing shall not apply to statements in or
omissions from the Time of Sale Disclosure Package made in reliance upon and in
conformity with information relating to the Initial Purchasers furnished to the
Company in writing by any Initial Purchaser through the Representatives
expressly for use in the Time of Sale Disclosure Package, it being understood
and agreed that the only such information furnished by any of the Initial
Purchasers consists of the information described as such in Section 10(b)
hereof. No statement of material fact included in the Final Offering Memorandum
has been omitted from the Time of Sale Disclosure Package and no statement of
material fact included in the Time of Sale Disclosure Package has been omitted
from the Final Offering Memorandum.
     (c) Each of the Company and its subsidiaries has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
jurisdiction in which it is chartered or organized with full corporate power and
authority to own or lease, as the case may be, and to operate its properties and
conduct its business as described in the Time of Sale Disclosure Package and
Final Offering Memorandum, and is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction which
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business.
     (d) All the outstanding shares of capital stock of each subsidiary of the
Company have been duly and validly authorized and issued and are fully paid and
nonassessable, and, except as otherwise set forth in the Time of Sale Disclosure
Package and the Final Offering Memorandum, all outstanding shares of capital
stock of the

3



--------------------------------------------------------------------------------



 



subsidiaries of the Company are owned by the Company, either directly or through
wholly owned subsidiaries free and clear of any perfected security interest or
any other security interests, claims, liens or encumbrances.
     (e) The Company’s authorized equity capitalization is as set forth in the
Time of Sale Disclosure Package and the Final Offering Memorandum; the capital
stock of the Company conforms in all material respects to the description
thereof contained in the Time of Sale Disclosure Package and the Final Offering
Memorandum; the Common Stock (including the Conversion Shares) conforms in all
material respects to the description thereof contained in the Time of Sale
Disclosure Package and the Final Offering Memorandum; the outstanding shares of
Common Stock have been duly and validly authorized and issued and are fully paid
and nonassessable; the holders of outstanding shares of capital stock of the
Company are not entitled to preemptive or other rights to subscribe for the
Securities or the Conversion Shares; and, except as set forth in the Time of
Sale Disclosure Package and the Final Offering Memorandum or otherwise in
connection with the Company’s equity compensation plan as existing on the date
hereof and described in the Time of Sale Disclosure Package and the Final
Offering Memorandum, no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, shares of capital stock of or ownership
interests in the Company are outstanding.
     (f) The statements under “Part I—Item 3 Legal Proceedings” in the Company’s
Annual Report Form 10-K for the year ended June 30, 2006, under “Part I—Item 1
Legal Proceedings” in the Company’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2006, under “Part I—Item 1 Legal Proceedings” in the
Company’s Quarterly Report on Form 10-Q for the quarter ended December 31, 2006,
and under “Part I—Item 1 Legal Proceedings” in the Company’s quarterly Report on
Form 10-Q for the quarter ended March 31, 2007, in each case incorporated by
reference in the Time of Sale Disclosure Package and the Final Offering
Memorandum, insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, are accurate in all material
respects and fair summaries of such legal matters, agreements, documents or
proceedings.
     (g) The Company is not and, after giving effect to the offering and sale of
the Securities, will not be an “investment company” as defined in the Investment
Company Act of 1940, as amended.
     (h) No consent, approval, authorization, filing with or order of any court
or governmental agency or body is required in connection with the transactions
contemplated herein, or for the due execution, delivery or performance of the
Indenture by the Company, except such as have already been obtained.
     (i) This Agreement has been duly authorized, executed and delivered by the
Company.

4



--------------------------------------------------------------------------------



 



     (j) The Registration Rights Agreement has been duly authorized, and when
executed and delivered by the Company and the Initial Purchasers, will
constitute a valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and except as enforcement
thereof is subject to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law) (the
“Enforceability Exceptions”).
     (k) The Indenture has been duly authorized by the Company and, when
executed and delivered by the Company and the Trustee, will constitute a valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as the enforcement thereof may be limited by
the Enforceability Exceptions.
     (l) The Securities have been duly authorized and, on the Closing Date, will
have been duly executed by the Company and, when authenticated, issued and
delivered in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor as provided in this Agreement, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by the Enforceability Exceptions.
     (m) The Conversion Shares have been duly and validly authorized and
reserved for issuance and, when issued and delivered in accordance with the
provisions of the Securities and the Indenture, will be duly and validly issued,
fully paid and nonassessable and will conform to the description of the Common
Stock contained in the Time of Sale Disclosure Package and the Final Offering
Memorandum.
     (n) Except as disclosed in the Time of Sale Disclosure Package, since the
date of the latest audited financial statements included in the Time of Sale
Disclosure Package, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or other), business, properties or results of operations of
the Company and its subsidiaries, taken as a whole, and except as disclosed or
contemplated by the Time of Sale Disclosure Package, there has been no dividend
or distribution of any kind declared, paid or made by the Company on any class
of its capital stock.
     (o) Neither the execution, delivery and performance by the Company of this
Agreement nor the consummation of the transactions herein contemplated will
conflict with, result in a breach or violation of, or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (a) the charter or bylaws of the Company or any of its
subsidiaries, (b) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which the Company or any of its subsidiaries is a
party or bound or to which its or their property is subject, or (c) any statute,
law, rule, regulation, judgment, order or decree applicable to the Company or
any of its subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or

5



--------------------------------------------------------------------------------



 



any of its subsidiaries or any of its or their properties, except with respect
to clauses (b) and (c) above for such conflicts, breaches, violations or
impositions that would not have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business.
     (p) None of the Company, its affiliates or any person acting on its or any
of their behalf (other than the Initial Purchasers acting in their capacity as
such) has engaged or will engage, in connection with the offering of Securities,
in any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act.
     (q) The Securities and the Indenture will conform in all material respects
to the respective statements relating thereto contained in the Time of Sale
Disclosure Package and the Final Offering Memorandum and will be in
substantially the respective forms last delivered to the Initial Purchasers
prior to the date of this Agreement.
     (r) The consolidated historical financial statements and schedules of the
Company and its consolidated subsidiaries included in the Final Offering
Memorandum and the Time of Sale Disclosure Package present fairly in all
material respects the financial condition, results of operations and cash flows
of the Company as of the dates and for the periods indicated, comply as to form
with the applicable accounting requirements of the Securities Act and have been
prepared in conformity with U.S. generally accepted accounting principles
applied on a consistent basis throughout the periods involved (except as
otherwise noted therein); all pro forma or similar adjustments to historical
financial data set forth in the Final Offering Memorandum and the Time of Sale
Disclosure Package (a) comply as to form in all material respects with the
applicable requirements of Regulation S-X under the Securities Act, (b) have
been prepared in accordance with the Commission’s rules and guidelines with
respect to pro forma financial statements and (c) have been properly computed in
the basis described therein; all other financial data in the Final Offering
Memorandum and the Time of Sale Disclosure Package are accurately presented and
prepared on a basis consistent with the financial statements included in the
Final Offering Memorandum and the Time of Sale Disclosure Package and the books
and records of the Company and its subsidiaries.
     (s) No action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (a) could reasonably be expected to have a material
adverse effect on the performance of this Agreement or the consummation of any
of the transactions contemplated hereby or (b) could reasonably be expected to
have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or

6



--------------------------------------------------------------------------------



 



properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Time of Sale Disclosure Package and the Final
Offering Memorandum (exclusive of any supplement thereto).
     (t) Each of the Company and each of its subsidiaries owns or leases all
such properties as are necessary to the conduct of its operations as presently
conducted.
     (u) Neither the Company nor any subsidiary is in violation or default of
(a) any provision of its charter or bylaws, (b) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which it is a
party or bound or to which its property is subject (including, without
limitation, the 9.75% Senior Notes due 2011 of Dollar Financial Group, Inc. or
the related indenture, and the new credit facilities dated October 30, 2006) or
(c) any statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such subsidiary or any of its
properties, as applicable, except with respect to clauses (b) and (c) above for
such violations or defaults that would not have a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business.
     (v) Ernst & Young LLP, KPMG LLP, BDO Dunwoody LLP and Mr. Robert Wilson,
who have certified certain financial statements of the Company and its
consolidated subsidiaries and delivered their reports with respect to certain
financial statements and schedules included in the Time of Sale Disclosure
Package and the Final Offering Memorandum, are independent registered public
accountants with respect to the Company within the meaning of the Securities Act
and the Exchange Act and the applicable rules and regulations thereunder.
     (w) The Company has filed all foreign, federal, state and local tax returns
that are required to be filed or has requested extensions thereof (except in any
case in which the failure so to file would not have a material adverse effect on
the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business and except as set
forth in or contemplated in the Time of Sale Disclosure Package and the Final
Offering Memorandum (exclusive of any supplement thereto)) and has paid all
taxes required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith or as would not have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Time of Sale Disclosure Package and the Final Offering
Memorandum (exclusive of any supplement thereto).

7



--------------------------------------------------------------------------------



 



     (x) No labor problem or dispute with the employees of the Company or any of
its subsidiaries exists or, to the Company’s knowledge, is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, contractors or customers, that could have a material adverse effect
on the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Time of Sale Disclosure Package and the Final
Offering Memorandum (exclusive of any supplement thereto).
     (y) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no claims by the Company or
any of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Time of Sale Disclosure
Package and the Final Offering Memorandum (exclusive of any supplement thereto).
     (z) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock to the Company, from repaying to
the Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s property or assets to the Company or any
other subsidiary of the Company, except as described in or contemplated in the
Time of Sale Disclosure Package and the Final Offering Memorandum (exclusive of
any supplement thereto).
     (aa) The Company and its subsidiaries possess adequate licenses,
certificates, permits and other authorizations issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such license, certificate, permit or authorization which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business, except as set

8



--------------------------------------------------------------------------------



 



forth in or contemplated in the Time of Sale Disclosure Package and the Final
Offering Memorandum (exclusive of any supplement thereto).
     (bb) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (c) access to assets
is permitted only in accordance with management’s general or specific
authorization and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Since the date of the latest audited financial
statements included or incorporated by reference in the Time of Sale Disclosure
Package, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting;
     (cc) The Company has not taken, directly or indirectly, any action designed
to or that would constitute or that might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities or the Conversion Shares.
     (dd) The Company and its subsidiaries are (a) in compliance with any and
all applicable foreign, federal, state and local statute, rule, regulation,
decision or order of any governmental agency or body or any court relating to
the use, disposal or release of hazardous or toxic substances or wastes,
pollutants or contaminants or relating to the protection of human health and
safety or the environment (“Environmental Laws”), (b) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and
(c) have not received notice of any actual or potential liability under any
Environmental Law, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or liability
would not, individually or in the aggregate, have a material adverse effect on
the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Time of Sale Disclosure Package and the Final
Offering Memorandum (exclusive of any supplement thereto). Except as set forth
in the Time of Sale Disclosure Package and the Final Offering Memorandum,
neither the Company nor any of its subsidiaries have been named as a
“potentially responsible party” under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended.
     (ee) Except as disclosed in the Time of Sale Disclosure Package and the
Final Offering Memorandum, neither the Company nor any of its subsidiaries is in
violation of any Environmental Law, owns or operates any real property
contaminated with any substance that is subject to any Environmental Law, is
liable for any off-site disposal or

9



--------------------------------------------------------------------------------



 



contamination pursuant to any Environmental Laws or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim, individually or in the aggregate, would have a material adverse effect on
the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business; and neither the
Company nor any of its subsidiaries is aware of any pending investigation which
might lead to such a claim.
     (ff) The Securities will not be of the same class (within the meaning of
Rule 144A under the Securities Act (“Rule 144A”)) as any other securities of the
Company which are listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.
     (gg) Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 5 and their compliance with the
agreements set forth therein, no registration under the Securities Act of the
Securities or the Conversion Shares, or qualification of the Indenture under the
1939 Act (as defined below) is required for the offer and sale of the Securities
to or by the Initial Purchasers in the manner contemplated herein, in the Time
of Sale Disclosure Package and the Final Offering Memorandum
     (hh) The Initial Purchasers have received a lock-up agreement substantially
in the form of Exhibit B hereto signed by each person listed in Schedule IV
hereto.
     (ii) The documents incorporated by reference in the Time of Sale Disclosure
Package and in the Final Offering Memorandum, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and were filed on a timely basis with the Commission and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; any further
documents so filed and incorporated by reference in the Time of Sale Disclosure
Package or in the Final Offering Memorandum, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Exchange Act, and will not contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
     (jj) The Company has established and maintains disclosure controls and
procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
and such controls and procedures are effective in ensuring that material
information relating to the Company, including its subsidiaries, is made known
to the principal executive officer and the principal financial officer. The
Company has utilized such controls and procedures in preparing and evaluating
the disclosures in the Time of Sale Disclosure Package and in the Final Offering
Memorandum.

10



--------------------------------------------------------------------------------



 



     (kk) The minimum funding standard under Section 302 of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (“ERISA”), has been satisfied to the extent
applicable by each “pension plan” (as defined in Section 3(2) of ERISA) which
has been established or maintained by the Company and/or one or more of its
subsidiaries, and each such plan which is intended to be qualified under
Section 401 of the Internal Revenue Code of 1986, as amended (the “Code”), has
obtained a favorable determination or opinion letter from the Internal Revenue
Service on its qualification; each of the Company and its subsidiaries has
fulfilled its obligations, if any, under Section 515 of ERISA; neither the
Company nor any of its subsidiaries maintains or is required to contribute to a
“welfare plan” (as defined in Section 3(1) of ERISA) which provides retiree or
other post-employment welfare benefits or insurance coverage (other than
“continuation coverage” (as defined in Section 602 of ERISA)); each pension plan
and welfare plan established or maintained by the Company and/or one or more of
its subsidiaries is in compliance in all material respects with the currently
applicable provisions of ERISA and the Code; and neither the Company nor any of
its subsidiaries has incurred or could reasonably be expected to incur any
withdrawal liability under Section 4201 of ERISA, any liability under Section
4062, 4063 or 4064 of ERISA or any other liability under Title IV of ERISA.
     (ll) There is and has been no failure on the part of the Company and any of
the Company’s directors or officers, in their capacities as such, to comply in
any material respect with any provision of the Sarbanes-Oxley Act and the rules
and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications.
     (mm) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is aware of or has taken any action, directly
or indirectly, that would result in a violation by such persons of the FCPA,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company, its subsidiaries
and, to the knowledge of the Company, its affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith. The “FCPA” means the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder.
     (nn) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the

11



--------------------------------------------------------------------------------



 



rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.
     (oo) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
     (pp) There are no stamp or other issuance or transfer taxes or duties or
other similar fees or charges required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale by the Company
of the Securities or upon the issuance of Common Stock upon the conversion
thereof.
     (qq) The Company and its subsidiaries own, possess, license or have other
rights to use, on reasonable terms, adequate patents, patent applications, trade
and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of the Company’s business as now conducted or as proposed in the
Time of Sale Disclosure Package and the Final Offering Memorandum to be
conducted. There is no pending or, to the Company’s best knowledge, threatened
action, suit, proceeding or claim by others challenging the Company’s rights in
or to any such Intellectual Property, and the Company is unaware of any facts
which would form a reasonable basis for any such claim, and there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others, and the Company
is unaware of any other fact which would form a reasonable basis for any such
claim.
          Any certificate signed by any officer of the Company and delivered to
the Representatives or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to the Initial Purchasers.
          3. Purchase and Sale.
          (a) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company agrees to sell the
Initial Securities to the Initial Purchasers, and each Initial Purchaser,
severally and not jointly, agrees to purchase

12



--------------------------------------------------------------------------------



 



from the Company, the respective principal amount of the Securities opposite the
name of such Initial Purchaser as set forth in Schedule I hereto, plus any
additional number of Initial Securities which such Initial Purchaser may become
obligated to purchase pursuant to the provisions of Section 11 hereof, subject
to such adjustments among the Initial Purchasers as the Representatives in their
sole discretion shall make to eliminate any sales or purchases of fractional
Securities, in each case at a purchase price equal to 97% of the principal
amount of the Securities (the “Purchase Price”)
          (b) In addition, on the basis of the representations, warranties,
agreements and covenants herein contained and subject to the terms and
conditions herein set forth, the Company hereby grants an option to the Initial
Purchasers, severally and not jointly, to purchase up to U.S.
          $25,000,000 aggregate principal amount of Optional Securities at the
Purchase Price, plus accrued and unpaid interest from the Closing Date to, but
excluding, the applicable Option Closing Date (as defined below). The option
hereby granted will expire at 11:59 P.M. (New York City time) on the 30th day
after the date hereof and may be exercised, in whole or in part, from time to
time solely for the purpose of covering over-allotments that may be made in
connection with the offering and distribution of the Initial Securities upon
notice by the Representatives to the Company setting forth the number of
Optional Securities as to which the several Initial Purchasers are then
exercising the option and the time and date of payment and delivery for such
Optional Securities. Any such time and date of delivery (an “Option Closing
Date”) shall be determined by the Representatives, but shall not be later than
seven full business days after the exercise of said option, nor in any event
prior to the Closing Date.
          4. Delivery and Payment. Delivery of and payment for the Initial
Securities shall be made at the offices of Shearman & Sterling LLP, 599
Lexington Avenue, New York, New York 10022, at 10:00 a.m., New York City time,
on June 27, 2007, or at such time on such later date not more than three
Business Days after the foregoing date as the Representatives shall designate,
which date and time may be postponed by agreement among the Representatives and
the Company (such date and time of delivery and payment for the Initial
Securities being herein called the “Closing Date”). Delivery of the Securities
shall be made to the Representatives, registered in such names and in such
denominations as the Representatives shall request in writing at least one full
Business Day prior to the Closing Date, against payment by the Initial
Purchasers of the Purchase Price to or upon the order of the Company by wire
transfer payable in same-day funds to the account specified by the Company.
Delivery of the Securities shall be made through the facilities of The
Depository Trust Company unless the Representatives shall otherwise instruct the
Company.
          In addition, in the event that any or all of the Optional Securities
are purchased by the Initial Purchasers, payment of the purchase price for, and
delivery of certificates for, such Optional Securities shall be made at 9:00
A.M. (New York City time) at the above-mentioned offices, or at such other place
as shall be agreed upon by the Representatives and the Company, on each Option
Closing Date as specified in the notice from the Representatives to the Company.
          5. Offering by Initial Purchasers and the Initial Purchasers’
Representations and Warranties.

13



--------------------------------------------------------------------------------



 



          (a) Each Initial Purchaser acknowledges that neither the Securities
nor the Conversion Shares have been, or will be, registered under the Securities
Act and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons, except pursuant to an exemption from, or in
a transaction not subject to, the registration requirements of the Securities
Act.
          (b) Each Initial Purchaser, severally and not jointly, represents and
warrants to and agrees with the Company that:
     (i) It is a qualified institutional buyer as defined Rule 144A (a “QIB”).
     (ii) It (including any person acting on its behalf) has solicited offers
and will solicit offers for the Securities only from, and will offer the
Securities only to persons that it reasonably believes to be, QIBs, and such
Initial Purchaser has taken or will take reasonable steps to ensure that each
purchaser of the Securities is aware that the Securities are being offered and
sold in reliance upon the representations and warranties deemed to have been
made by such purchaser as provided in the Preliminary Offering Memorandum and
the Final Offering Memorandum under the caption “Transfer Restrictions” and such
Initial Purchaser (and any person acting on its behalf) has taken or will take
reasonable steps to ensure that the purchaser of such Securities is aware that
such sale is being made in reliance upon Rule 144A. Such Initial Purchaser also
agrees that it will not offer, sell or deliver any of the Securities in any
jurisdiction outside of the United States except under circumstances that will
result in compliance with the applicable laws thereof.
     (iii) Neither it nor any person acting on its behalf will offer or sell the
Securities using any form of general solicitation or general advertising (within
the meaning of Regulation D) or in any manner involving a public offering within
the meaning of Section 4(2) under the Securities Act
          (c) Each Initial Purchaser acknowledges the statements in the
fourteenth through eighteenth paragraphs under “Plan of Distribution” (the
“European Selling Restrictions”) in the Preliminary Offering Memorandum and,
severally and not jointly, agrees to comply with the European Selling
Restrictions and affirms and agrees to each of the representations and
agreements made therein as if they were made herein.
          6. Supplemental Offering Materials.
          (a) Without the prior written consent of the Representatives, the
Company has not given and will not give to any prospective purchaser of the
Securities any “written communication” (within the meaning of Rule 405 under the
Securities Act) prepared by or on behalf of the Company, or used or referred to
by the Company, that constitutes an offer to sell or a solicitation of an offer
to buy the Securities, including, without limitation, any road show relating to
the Securities that constitutes such a written communication (“Supplemental
Offering Materials”) other than the documents that constitute the Time of Sale
Disclosure Package or the Final Offering Memorandum (including any amendments or
supplements thereto). Any such

14



--------------------------------------------------------------------------------



 



Supplemental Offering Materials consented to by the Representatives are listed
on Schedule II hereto.
          (b) The Company represents that as of the Time of Sale, no individual
Supplemental Offering Materials, when considered together with the Time of Sale
Disclosure Package, included any untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
          (c) The Company represents and agrees that any individual Supplemental
Offering Materials, as of its issue date and at all subsequent times through the
completion of the offering and sale of the Securities, did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Preliminary Offering Memorandum or the
Final Offering Memorandum.
          7. Agreements. The Company agrees with the Initial Purchasers that:
          (a) During the period referred to in subparagraph (c) below, the
Company will not amend or supplement the Time of Sale Disclosure Package or the
Final Offering Memorandum, other than by filing documents under the Exchange Act
that are incorporated by reference therein, without the prior written consent of
the Representatives; provided, however, that prior to the completion of the
Offering Period, the Company will not file any document under the Exchange Act
that is incorporated by reference in the Time of Sale Disclosure Package or the
Final Offering Memorandum unless, prior to such proposed filing, the Company has
furnished to the Representatives a copy of such document for their review
reasonably in advance of such filing and the Representatives have not reasonably
objected to the filing of such document. The Company will promptly advise the
Representatives when any document filed under the Exchange Act that is
incorporated by reference in the Time of Sale Disclosure Package or the Final
Offering Memorandum shall have been filed with the Commission.
          (b) The Company will prepare a final term sheet that contains solely a
description of the Securities and the offering thereof (the “Pricing Term
Sheet”), in a form approved by the Representatives and attached as Schedule III
hereto.
          (c) If, prior to the completion of the sale and distribution of the
Securities by the Initial Purchasers (the “Offering Period”), any event occurs
as a result of which the Time of Sale Disclosure Package would include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, the Company will (1) notify the Initial
Purchasers so that any use of the Time of Sale Disclosure Package may cease
until it is amended or supplemented; (2) amend or supplement the Time of Sale
Disclosure Package to correct such statement or omission; and (3) supply any
amendment or supplement to the Initial Purchasers in such quantities as the
Initial Purchasers may reasonably request.
          (d) If, during the Offering Period, any event occurs as a result of
which the Final Offering Memorandum as then amended or supplemented would
contain any untrue

15



--------------------------------------------------------------------------------



 



statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or if it shall be necessary to amend or supplement
the Final Offering Memorandum to comply with applicable law, the Company
promptly will (1) notify the Initial Purchasers of any such event, (2) prepare
and file with the Commission, subject paragraph (a) of this Section 7, an
amendment or supplement which will correct such statement or omission or effect
such compliance and (3) supply any supplemented Final Offering Memorandum to the
Initial Purchasers in such quantities as the Initial Purchasers may reasonably
request.
          (e) During the Offering Period, the Company will furnish to the
Initial Purchasers and to counsel for the Initial Purchasers promptly, without
charge, as many copies of the materials contained in the Time of Sale Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they may reasonably request.
          (f) The Company will not, without the prior written consent of
Wachovia Capital Markets, LLC and Bear, Stearns & Co. Inc., for a period of
60 days after the date of this Agreement (the “Lock-Up Period”) offer, sell,
contract to sell, pledge, or otherwise dispose of (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the Company), directly or indirectly,
including the filing (or participation in the filing) of a registration
statement with the Commission in respect of, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act and the rules and regulations of
the Commission promulgated thereunder with respect to, any shares of Common
Stock, preferred stock, or other capital stock (collectively, “Capital Stock”)
or any securities convertible into, or exercisable or exchangeable for such
Capital Stock, or publicly announce an intention to effect any such transaction,
provided, however, that the Company (a) may issue and sell restricted stock or
restricted stock units, and grant options pursuant to any employee stock option
plan or stock ownership plan (including upon the exercise or conversion of any
securities issued pursuant to any employee stock option plan or stock ownership
plan), dividend reinvestment plan of the Company in effect at the date of this
Agreement or to any employee or director of the Company (or its subsidiaries)
provided that such issuance is approved by the compensation committee of the
Company’s board of directors, (b) may issue Common Stock issuable upon
conversion of securities or the exercise of warrants outstanding at the date
hereof and (c) may issue up to $20 million of Common Stock or any security
convertible into, or exercisable or exchangeable for Common Stock, solely for
the purpose of completing an acquisition. In addition, the Company will not,
during such 60 day period, accept the disposition or sale of shares of Lock-Up
Securities to the Company by persons part to the agreements referred to in
Section 2(hh) hereof.
          (g) The Company will comply in all material respects with all
applicable securities and other applicable laws, rules and regulations,
including, without limitation, the Sarbanes-Oxley Act, and will use its best
efforts to cause the Company’s directors and officers, in their capacities as
such, to comply with such laws, rules and regulations, including, without
limitation, the provisions of the Sarbanes-Oxley Act.

16



--------------------------------------------------------------------------------



 



          (h) The Company will reserve and keep available at all times, free of
pre-emptive rights, the full number of shares of Common Stock issuable upon
conversion of the Securities.
          (i) None of the Company or any of its affiliates, nor any person
acting on its or their behalf (other than any Initial Purchaser acting in its
capacity as such) will, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Securities or the Conversion Shares under the
Securities Act.
          (j) None of the Company or any of its affiliates, nor any person
acting on its or their behalf (other than any Initial Purchaser acting in its
capacity as such) will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities or the Conversion Securities.
          (k) For so long as any of the Securities are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Company shall
provide to any holder of the Securities or to any prospective purchaser of the
Securities designated by any holder, upon request of such holder or prospective
purchaser, information required to be provided by Rule 144A(d)(4) under the
Securities Act if, at the time of such request, the Company is not subject to
the reporting requirements under Section 13 or 15(d) of the Exchange Act.
          (l) The Company will use its best efforts to list, subject to notice
of issuance, the Conversion Shares on the NASDAQ Global Select Market
(“NASDAQ”).
          (m) The Company will cooperate with the Initial Purchasers and use its
best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depository Trust Company.
          (n) The Company will not take, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities or the Conversion Shares.
          (o) The Company will, in cooperation with the Initial Purchasers,
qualify the Securities and the Conversion Shares for offering and sale, or
obtain an exemption for the Securities and the Conversion Shares to be offered
and sold under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Representatives may designate and
will maintain the effectiveness of such qualifications and exemptions for so
long as required for the distribution of the Securities (but in no event for
less than one year from the date of this Agreement); provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject. In each jurisdiction in which the Securities have been so qualified or
exempt, the Company will file such statements and reports as may be required by
the laws of such jurisdiction to continue such qualification or

17



--------------------------------------------------------------------------------



 



exemption, as the case may be, in effect for so long as required for the
distribution of the Securities (but in no event for less than one year from the
date of this Agreement).
          (p) The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation, printing or reproduction of the Final
Offering Memorandum, the Time of Sale Disclosure Package, any Supplemental
Offering Materials and each amendment or supplement to any of them; (ii) the
printing (or reproduction) and delivery (including postage, air freight charges
and charges for counting and packaging) of such copies of the Final Offering
Memorandum, the Time of Sale Disclosure Package, any Supplemental Offering
Materials and all amendments or supplements to any of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Securities; (iii) the preparation, printing, authentication, issuance and
delivery of certificates for the Securities, including any stamp or transfer
taxes in connection with the original issuance and sale of the Securities;
(iv) the printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Securities; (v) any
registration of the Conversion Shares under the Exchange Act and any listing of
the Conversion Securities on NASDAQ; (vi) any registration or qualification of
the Securities or the Conversion Shares for offer and sale under the securities
or blue sky laws (including filing fees and the reasonable fees and expenses of
counsel for the Initial Purchasers relating to such registration and
qualification); (vii) any filings required to be made with the National
Association of Securities Dealers, Inc. (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such filings); (viii) the transportation and other expenses incurred by or on
behalf of Company representatives in connection with presentations to
prospective purchasers of the Securities; (ix) the fees and expenses of the
Company’s accountants and the fees and expenses of counsel (including local and
special counsel) for the Company; (x) the fees and expenses of the Trustee,
including the fees and disbursements of counsel for the Trustee in connection
with the Indenture and the Securities; (xi) all other costs and expenses
incident to the performance by the Company of its obligations hereunder; and
(xii) all other reasonable costs and expenses incident to the performance by the
Company of its obligations hereunder.
          8A. Conditions to the Obligations of the Initial Purchasers. The
obligation of the several Initial Purchasers to purchase the Securities shall be
subject to the accuracy of the representations and warranties on the part of the
Company contained herein as of the date of this Agreement and as of the Closing
Date, to the accuracy of the statements of the Company made in any certificates
pursuant to the provisions hereof, to the performance by the Company of its
obligations hereunder and to the following additional conditions:
          (a) No Initial Purchaser shall have advised the Company that the Time
of Sale Disclosure Package or the Final Offering Memorandum, or any amendment
thereof or supplement thereto, or any Supplemental Offering Materials, contains
an untrue statement of fact which, in your opinion, is material, or omits to
state a fact which, in your opinion, is material and is required to be stated
therein or necessary to make the statements therein not misleading.

18



--------------------------------------------------------------------------------



 



          (b) On the Closing Date, there shall have been furnished to the
Initial Purchasers, the opinion of Pepper Hamilton LLP, counsel for the Company,
dated the Closing Date and addressed to the Initial Purchasers, in the form of
Schedule V.
          (c) On the Closing Date, there shall have been furnished to the
Initial Purchasers, the opinion of Mr. Roy Hibberd, Senior Vice President and
General Counsel of the Company, dated the Closing Date and addressed to the
Initial Purchasers, to the effect that:
     (i) Each of the subsidiaries has been duly incorporated in its state of
incorporation as set forth in an exhibit thereto;
     (ii) Each of the subsidiaries has the corporate power and authority to own
its properties and conduct its business as described in the Time of Sale
Disclosure Package and the Final Offering Memorandum;
     (iii) All of the outstanding shares of capital stock of each subsidiary
have been duly and validly authorized and issued and are fully paid and
nonassessable, and, except as set forth in the Time of Sale Disclosure Package
and the Final Offering Memorandum, all outstanding shares of capital stock of
the subsidiaries are owned free and clear of any perfected security interest or
any other security interests, claims, liens or encumbrances.
     (iv) The statements under “Part I—Item 3 Legal Proceedings” in the
Company’s Annual Report Form 10-K for the year ended June 30, 2006, under
“Part I—Item 1 Legal Proceedings” in the Company’s Quarterly Report on Form 10-Q
for the quarter ended September 30, 2006, under “Part I—Item 1 Legal
Proceedings” in the Company’s Quarterly Report on Form 10-Q for the quarter
ended December 31, 2006, and under “Part I—Item 1 Legal Proceedings” in the
Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2007, in
each case incorporated by reference in the Time of Sale Disclosure Package and
the Final Offering Memorandum, insofar as such statements summarize legal
matters, agreements, documents or proceedings discussed therein, are accurate
and fair summaries of such legal matters, agreements, documents or proceedings;
and
     (v) Each of the documents incorporated by reference in the Time of Sale
Disclosure Package and in the Final Offering Memorandum, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects with the requirements of the Securities Act or the
Exchange Act, as applicable; and such counsel has no reason to believe that any
of such documents, when such document became effective or were so filed, as the
case may be, contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

19



--------------------------------------------------------------------------------



 



          In rendering such opinion, such counsel may rely (x) as to matters
involving the application of laws of any jurisdiction other than the States of
Delaware and New York or the Federal laws of the United States, to the extent
deemed proper and specified in such opinion, upon the opinion of other counsel
of good standing whom he believes to be reliable and who are satisfactory to
counsel for the Initial Purchasers and (y) as to matters of fact, to the extent
deemed proper, on certificates of responsible officers of the Company and public
officials. References to the Final Offering Memorandum in this paragraph
(c) shall also include any supplements thereto at the Closing Date.
          (d) On the Closing Date, the Initial Purchasers shall have received
from Shearman & Sterling LLP, counsel for the Initial Purchasers, such opinion
or opinions, dated the Closing Date and addressed to the Initial Purchasers,
with respect to the issuance and sale of the Securities, the Time of Sale
Disclosure Package, the Final Offering Memorandum (together with any supplement
thereto) and other related matters as the Initial Purchasers may reasonably
require, and the Company shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters.
          (e) Since the date of the most recent financial statements included in
the Time of Sale Disclosure Package and the Final Offering Memorandum (exclusive
of any supplement thereto), there has been no material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business, except as set forth in or
contemplated by the Time of Sale Disclosure Package and the Final Offering
Memorandum (exclusive of any supplement thereto); and the Company shall have
furnished to the Representatives a certificate of the Company, signed by the
Chairman of the Board or the President and the principal financial or accounting
officer of the Company, dated the Closing Date, to the effect that the signers
of such certificate have carefully examined the Time of Sale Disclosure Package,
the Final Offering Memorandum, any supplements to the Final Offering Memorandum
and this Agreement and that:
     (i) The representations and warranties of the Company in this Agreement are
true and correct on and as of the Closing Date with the same effect as if made
on the Closing Date and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date;
     (ii) Since the date of the most recent financial statements included in the
Time of Sale Disclosure Package and the Final Offering Memorandum (exclusive of
any supplement thereto), there has been no material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business, except as set forth in or
contemplated in the Time of Sale Disclosure Package and the Final Offering
Memorandum (exclusive of any supplement thereto).

20



--------------------------------------------------------------------------------



 



          (f) The Representatives shall have received, at the time this
Agreement is executed and at the Closing Date, a letter dated the date hereof or
the Closing Date, as the case may be, in form and substance satisfactory to the
Representatives from Ernst & Young LLP, independent public accountant,
containing statements and information of the type customarily included in
accountants’ comfort letters to underwriters with respect to the financial
statements and certain financial information contained in the Time of Sale
Disclosure Package and the Final Offering Memorandum. The Representatives shall
also have received, at the time this agreement is executed, letters dated the
date hereof, in form and substance satisfactory to the Representatives from each
of KPMG LLP, BDO Dunwoody LLP and Mr. Robert Wilson, independent public
accountants, containing statements and information of the type customarily
included in accountants’ comfort letters to underwriters with respect to the
financial statements and certain financial information contained in the Time of
Sale Disclosure Package and the Final Offering Memorandum.
          (g) Subsequent to the date of this Agreement, there shall not have
been any decrease in the rating of any of the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Securities Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.
          (h) On or after the Time of Sale there shall not have occurred any of
the following: (i) a suspension or limitation in trading of the Company’s Common
Stock by the Commission or NASDAQ; (ii) a general suspension or general
limitation in trading or setting of minimum prices occurs on the New York Stock
Exchange or NASDAQ; (iii) a banking moratorium declared by either the Federal or
New York State authorities; or (iii) an outbreak or escalation of hostilities,
declaration by the United States of a national emergency or war, or other
calamity or crisis the effect of which on the financial markets is such as to
make it, in the sole judgment of the Representatives, impractical or inadvisable
to proceed with the offering or delivery of the Securities as contemplated by
the Time of Sale Disclosure Package (exclusive of any supplement thereto).
          (i) On or prior to the Closing Date, the Representatives and counsel
for the Initial Purchasers shall have been furnished such further information,
certificates and documents as the Representatives or counsel for the Initial
Purchasers may reasonably request.
          8B. Conditions to Purchase of Optional Securities. In the event that
the Initial Purchasers exercise their option provided in Section 3(b) hereof to
purchase all or any portion of the Optional Securities on any Option Closing
Date that is after the Closing Date, the obligations of the several Initial
Purchasers to purchase the applicable Optional Securities shall be subject to
the conditions specified in Section 8A hereof being met as of such Optional
Closing date except that, at the applicable Optional Closing Date, the
Representatives shall have received:

  (a)   A certificate, dated such Option Closing Date, to the effect set forth
in, and signed by two of the officers specified in, Section 8A(e) hereof, except
that the references in such certificate to the Closing Date shall be changed to
refer to such Option Closing Date.

21



--------------------------------------------------------------------------------



 



  (b)   The favorable opinion of Pepper Hamilton LLP, counsel for the Company,
and of Roy Hibberd, Senior vice President and General Counsel of the Company,
each in form and substance satisfactory to the Representatives and dated such
Option Closing Date, relating to the Optional Securities to be purchased on such
Option Closing Date and otherwise to the same effect as the respective opinions
referred to in subdivisions (b) and (c) of Section 8A hereof.     (c)   The
favorable opinion of Shearman & Sterling LLP, counsel for the Initial
Purchasers, in form and substance satisfactory to the Representatives and dated
such Option Closing Date, relating to the Optional Securities to be purchased on
such Option Closing Date and otherwise to the same effect as the opinion
required by subdivision (d) of Section 8A hereof, and the Company shall have
furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.     (d)   A letter dated such Option
Closing Date in form and substance satisfactory to the Representatives from
Ernst & Young LLP, independent public accountant, containing statements and
information of the type customarily included in accountants’ comfort letters to
underwriters with respect to the financial statements and certain financial
information contained in the Time of Sale Disclosure Package and the Final
Offering Memorandum.

          If any of the conditions specified in Sections 8A or 8B hereof shall
not have been fulfilled when and as provided in this Agreement, or if any of the
opinions and certificates mentioned above or elsewhere in this Agreement shall
not be reasonably satisfactory in form and substance to the Representatives and
counsel for the Initial Purchasers, this Agreement and all obligations of the
Initial Purchasers hereunder may be canceled at, or at any time prior to, the
Closing Date, or any Option Closing Date, as the case may be, by the
Representatives. Notice of such cancellation shall be given to the Company in
writing or by telephone or facsimile confirmed in writing.
          9. Reimbursement of Initial Purchasers’ Expenses. If the sale of the
Securities provided for herein is not consummated because any condition to the
obligations of the Initial Purchasers set forth in Section 8A or Section 8B
hereof is not satisfied, because of any termination pursuant to subdivision
(i) of Section 8A hereof or because of any refusal, inability or failure on the
part of the Company to perform any agreement herein or comply with any provision
hereof other than by reason of a default by any of the Initial Purchasers, the
Company will reimburse the Initial Purchasers on demand for all out-of-pocket
expenses (including reasonable fees and disbursements of counsel) that shall
have been incurred by it in connection with the proposed purchase and sale of
the Securities.
          10. Indemnification and Contribution.
          (a) The Company agrees to indemnify and hold harmless the Initial
Purchasers, the directors, officers, employees and agents of the Initial
Purchasers and each

22



--------------------------------------------------------------------------------



 



person who controls any of the Initial Purchasers within the meaning of either
the Securities Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Securities Act, the Exchange Act or other Federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Time of Sale Disclosure Package, the Final
Offering Memorandum, or any amendment or supplement thereto (including any
documents filed under the Exchange Act and deemed to be incorporated by
reference into the Final Offering Memorandum), the Pricing Term Sheet, any
Supplemental Offering Materials or any other written information used by or on
behalf of the Company in connection with the offer or sale of the Securities (or
any amendment or supplement to the foregoing), or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Initial Purchasers through the
Representatives specifically for inclusion therein. The Company agrees and
acknowledges that the statements set forth in the last paragraph of the cover
page regarding delivery of the Securities and, under the heading “Plan of
Distribution,” the ninth paragraph related to stabilization and covering
transactions in the Preliminary Offering Memorandum and the Final Offering
Memorandum constitute the only information furnished to the Company by or on
behalf of the Initial Purchasers through the Representatives in accordance with
the immediately preceding sentence. This indemnity agreement will be in addition
to any liability which the Company may otherwise have.
          (b) The Initial Purchasers agree, severally and not jointly, to
indemnify and hold harmless the Company, each of its directors, each of its
officers, and each person who controls the Company within the meaning of either
the Securities Act or the Exchange Act to the same extent as the foregoing
indemnity from the Company to the Initial Purchasers, but only with reference to
information relating to the Initial Purchasers furnished to the Company in
writing by the Initial Purchasers through the Representatives expressly for use
in the Time of Sale Disclosure Package, the Final Offering Memorandum, or any
amendment or supplement thereto, the Pricing Term Sheet or any Supplemental
Offering Materials. This indemnity agreement will be in addition to any
liability which any Initial Purchaser may otherwise have. The Company agrees and
acknowledges that the statements set forth in the last paragraph of the cover
page regarding delivery of the Securities and, under the heading “Plan of
Distribution,” the ninth paragraph related to stabilization and covering
transactions in the Preliminary Offering Memorandum and the Final Offering
Memorandum constitute the only information furnished in writing by or on behalf
of the Initial Purchasers in accordance with the second preceding sentence.
          (c) Promptly after receipt by an indemnified party under this
Section 10 of notice of the commencement of any action, such indemnified party
will, if a claim in respect

23



--------------------------------------------------------------------------------



 



thereof is to be made against the indemnifying party under this Section 10,
notify the indemnifying party in writing of the commencement thereof; but the
failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraphs (a) or (b) of this Section 10, as the case may be,
unless and to the extent it did not otherwise learn of such action and such
failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligations provided in paragraph (a) or (b) above, as the case
may be. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. It is understood that no
indemnifying party shall, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. An indemnifying party will not, without the prior written consent of
the indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of the indemnified party.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) in this Section 10, as the case may be, is unavailable to or insufficient to
hold harmless an indemnified party for any reason, the Company and each Initial
Purchaser, severally and not jointly, agrees to contribute to the aggregate
losses, claims, damages and liabilities (including legal or other expenses
reasonably incurred in connection with investigating or defending same)
(collectively “Losses”) to which the Company and any one or more of the Initial
Purchasers may be subject in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and by the Initial
Purchasers, on the other hand, from the offering of the Securities. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the

24



--------------------------------------------------------------------------------



 



Company and the Initial Purchasers, severally and not jointly, shall contribute
in such proportion as is appropriate to reflect not only such relative benefits
received but also the relative fault of the Company, on the one hand, and of the
Initial Purchasers, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
each of them, and benefits received by the Initial Purchasers shall be deemed to
be equal to the total underwriting discounts and commissions, in each case as
set forth on the cover page of the Final Offering Memorandum. Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information provided by the Company
on the one hand or the Initial Purchasers on the other, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Initial Purchasers agree that it would not be just and equitable if contribution
were determined by pro rata allocation or any other method of allocation which
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 10,
each person who controls an Initial Purchaser within the meaning of either the
Securities Act or the Exchange Act and each director, officer, employee and
agent of an Initial Purchaser shall have the same rights to contribution as such
Initial Purchaser, and each person who controls the Company within the meaning
of either the Securities Act or the Exchange Act, each officer of the Company
who shall have signed the Registration Statement and each director of the
Company shall have the same rights to contribution as the Company, subject in
each case to the applicable terms and conditions of this paragraph (d).
Notwithstanding the provisions of this Section 10, in no event shall the Initial
Purchasers be required to contribute any amount in excess of the underwriting
discount or commission applicable to the Securities purchased by the Initial
Purchasers hereunder. The obligations of the Initial Purchasers to contribute to
this paragraph (d) are several in proportion to the respective aggregate
principal amount of Securities to be purchased by each of the Initial Purchasers
hereunder and not joint.
          11. Default by One or More of the Initial Purchasers. If any one or
more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities that such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the amount of Securities set forth opposite their respective
names on Schedule I bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on such date. If any one or more of the Initial Purchasers shall
fail or refuse to purchase Securities and the aggregate number of Securities
with respect to which such default occurs exceeds 10% of the aggregate number of
Securities to be purchased on the Closing Date, and arrangements satisfactory to
the Initial

25



--------------------------------------------------------------------------------



 



Purchasers and the Company for the purchase of such Securities are not made
within 48 hours after such default, this Agreement shall terminate without
liability of any party to any other party except that the provisions of
Section 5, Section 7 and Section 10 shall at all times be effective and shall
survive such termination, but only as to such non-defaulting Initial Purchasers.
In any such case either the Initial Purchasers on the one hand or the Company on
the other hand shall have the right to postpone the Closing Date, as the case
may be, but in no event for longer than seven days in order that any changes to
the Final Offering Memorandum or any other documents or arrangements deemed
necessary or desirable may be effected.
          12. Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers and of the Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of any Initial Purchaser or the Company
or any of the officers, directors, employees, agents or controlling persons
referred to in Section 9 hereof, and will survive delivery of and payment for
the Securities. The provisions of Sections 8 and 9 hereof shall survive the
termination or cancellation of this Agreement.
          13. Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Initial Purchasers, will be
mailed or delivered to Wachovia Capital Markets, LLC, 375 Park Avenue, 4th
Floor, New York, New York 10152, Attention: Lear Beyer, Equity Syndicate
Department; or, if sent to the Company, will be mailed, delivered or telefaxed
to it at Dollar Financial Corp., 1436 Lancaster Avenue, Berwyn, Pennsylvania
19312-1288 Attention: Donald F. Gayhardt, President (telefax no. 610-296-0991)
and confirmation to: Brian M. Katz, Esq., Pepper Hamilton LLP, 3000 Two Logan
Square, 18th and Arch Streets, Philadelphia, PA 19103-2799; or in each case to
such other address as the person to be notified may have requested in writing.
Any party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
          14. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
officers, directors, employees, agents and controlling persons referred to in
Section 9 hereof, and no other person will have any right or obligation
hereunder.
          15. No Advisory or Fiduciary Responsibility. The Company acknowledges
and agrees that: (i) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the public offering price of the
Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the Initial
Purchasers, on the other hand, and the Company is capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction the
Initial Purchasers are and have been acting solely as principals and are not the
financial advisors, agents or fiduciaries of the Company or its affiliates,
stockholders, creditors or employees or any other party; (iii) the Initial
Purchasers have not assumed and will not assume an advisory, agency or fiduciary
responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Initial Purchasers have advised or are currently advising the

26



--------------------------------------------------------------------------------



 



Company on other matters) and the Initial Purchasers do not have any obligation
to the Company with respect to the offering contemplated hereby except the
obligations expressly set forth in this Agreement; (iv) the Initial Purchasers
and their affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and that the Initial
Purchasers have no obligation to disclose any of such interests by virtue of the
transactions contemplated hereby; and (v) the Initial Purchasers have not
provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.
          16. Applicable Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York.
          17. Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
          18. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.

27



--------------------------------------------------------------------------------



 



Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Initial Purchasers in accordance with its terms.

            Very truly yours,


Dollar Financial Corp.
      By:   /s/ Randall Underwood         Name:   Randall Underwood       
Title:   Executive Vice President and
Chief Financial Officer     

Confirmed as of the date first
above mentioned.
Wachovia Capital Markets, LLC
Bear, Stearns & Co. Inc.
Acting as Representatives of the
several Initial Purchasers named in
the attached Schedule I.
By: Wachovia Capital Markets, LLC

         
By:
  /s/ Mary Louise Guttman    
 
       
 
  Name: Mary Louise Guttman    
 
  Title: Senior Vice President    
 
        By: Bear, Stearns & Co. Inc.    
 
       
By:
  /s/ Robert Aberman    
 
       
 
  Name: Robert Aberman    
 
  Title: Senior Managing Director    

28



--------------------------------------------------------------------------------



 



SCHEDULE I

          Aggregate Principal     Amount of Initial Initial Purchasers  
Securities to be Purchased
Wachovia Capital Markets, LLC
  $78,750,000
Bear, Stearns & Co. Inc.
  $61,250,000
Jefferies & Company, Inc.
  $17,500,000
JMP Securities LLC
  $17,500,000
Total
  $175,000,000

I-1



--------------------------------------------------------------------------------



 



SCHEDULE II
Supplemental Offering Materials
None.

II-1



--------------------------------------------------------------------------------



 



SCHEDULE III
Pricing Term Sheet

III-1



--------------------------------------------------------------------------------



 



SCHEDULE IV
Directors and Executive Officers to Sign Lock-Up Agreements
Melissa Soper
David Golub
Paul Mildenstein
Clive Kahn
John J. Gavin
Patti Smith
Norman Miller
Donald Gayhardt
Kenneth Schwenke
Roy W. Hibberd
David R. Jessick
Jeffrey Weiss
William Athas
Peter Sokolowski
Randy Underwood

IV-1



--------------------------------------------------------------------------------



 



SCHEDULE V
Form of Opinion of Counsel for the Company Under Section 8A(b)

V-1



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Covered Domestic Subsidiaries

      Covered Guarantors   State of Incorporation
Check Mart of Florida, Inc.
  Delaware
Check Mart of Pennsylvania, Inc.
  Pennsylvania
DFG Canada, Inc.
  Delaware
DFG International, Inc.
  Delaware
DFG World, Inc.
  Delaware
Dollar Financial Insurance Corp.
  Pennsylvania
Financial Exchange Company of Ohio, Inc.
  Delaware
Financial Exchange Company of Pennsylvania, Inc.
  Pennsylvania
Financial Exchange Company of Pittsburgh, Inc.
  Delaware
Financial Exchange Company of Virginia, Inc.
  Delaware
Monetary Management Corporation of Pennsylvania
  Delaware
Monetary Management of California, Inc.
  Delaware
Monetary Management of Maryland, Inc.
  Delaware
Monetary Management of New York, Inc.
  New York
MoneyMart, Inc.
  Delaware
Pacific Ring Enterprises, Inc.
  California
PD Recovery, Inc.
  Pennsylvania
We The People USA, Inc.
  Delaware
We The People LLC
  Delaware

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Lock-Up Letter Agreement
June __, 2007
WACHOVIA CAPITAL MARKETS, LLC
BEAR, STEARNS & CO. INC.
As Representatives of the Initial Purchasers
c/o Wachovia Capital Markets, LLC
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288-0604
          Re:      Proposed Offering by Dollar Financial Corp.
Ladies and Gentlemen:
          The undersigned, an officer and/or director of Dollar Financial Corp.,
a Delaware corporation (the “Company”), understands that Wachovia Capital
Markets, LLC and Bear, Stearns & Co. Inc., as representatives of the several
Initial Purchasers named in the Purchase Agreement (in such capacity, the
“Representatives”), propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with the Company providing for the offering (the “Offering”),
pursuant to Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”) of Senior Convertible Notes due 2027 of the Company (the “Firm
Securities”) and the grant by the Company to the Initial Purchasers of the
option to purchase additional Senior Convertible Notes due 2027 (the “Optional
Securities”). The Firm Securities, together with the Optional Securities, are
collectively referred to as the “Securities”. In recognition of the benefit that
such an offering will confer upon the undersigned as an officer and/or director
of the Company and a holder of either equity or derivative securities of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with each
Initial Purchaser that, during a period of 60 days from the date of the Purchase
Agreement (the “Lock-Up Period”), the undersigned will not, without the prior
written consent of Wachovia Capital Markets, LLC or Bear, Stearns & Co. Inc.,
directly or indirectly, (i) offer, pledge, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”) or any securities convertible into or
exercisable or exchangeable for Common Stock (collectively with the

B-1



--------------------------------------------------------------------------------



 



Common Stock, the “Lock-Up Securities”), or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Lock-Up Securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other such securities, in cash or otherwise, whether such
Lock-Up Securities are now owned or hereafter acquired by the undersigned or
with respect to which the undersigned has or hereafter acquires the power of
disposition, or (iii) make any demand of, or exercise any right with respect to,
the filing of any registration statement under the Securities Act, with respect
to any of the foregoing.
          Notwithstanding anything herein to the contrary, the foregoing shall
not be deemed to restrict the undersigned with respect to (1) the exercise of
options to acquire shares of Common Stock, including the sale of any shares of
Common Stock to pay for the exercise price or any withholding tax obligation
with respect thereto, (2) the disposition or sale of shares of Lock-Up
Securities to the Company, (3) the disposition or sale of shares of Common Stock
pursuant to a written trading plan or agreement with a broker designed to comply
with Rule 10b5-1(c) promulgated pursuant to the Securities Exchange Act of 1934,
as amended (“Rule 10b5-1 Plan”) that has been established as of the date of this
Agreement, provided that any such Rule 10b5-1 Plan shall not be amended or
modified prior to the expiration of the Lock-Up Period, and (4) the entering
into of any Rule 10b5-1 Plan, provided that any such Rule 10b5-1 Plan shall
specify that any sales of Common Stock sold for the undersigned’s benefit
pursuant to the Rule 10b5-1 Plan shall not occur prior to the expiration of the
Lock-Up Period.
          Notwithstanding the foregoing, and subject to the conditions below,
the undersigned may transfer the Lock-Up Securities without the prior written
consent of Wachovia Capital Markets, LLC and Bear, Stearns & Co. Inc., provided
that (1) the Representatives receive a signed lock-up agreement for the balance
of the Lock-Up Period from each donee, trustee, distributee, or transferee, as
the case may be, and (2) except with respect to clause (iii) below, any such
transfer shall not involve a disposition for value:
          (i) as a bona fide gift or gifts; or
          (ii) to any immediate family member or any trust or other entity for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned (for purposes of this lock-up agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin); or
          (iii) to the undersigned’s affiliates or any entity under common
control with the undersigned or to any investment fund or other entity
controlled or managed by the undersigned.
          The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.
          If the Company notifies you in writing that it does not intend to
proceed with the offering of the Securities, or for any reason following the
execution of the Purchase Agreement it shall be terminated prior to the time of
purchase in accordance with the terms of the Purchase

B-2



--------------------------------------------------------------------------------



 



Agreement, this letter agreement shall be terminated and the undersigned shall
be released from its obligations hereunder.
Very truly yours,
Signature:                                                            
Print Name:                                                            

B-3